IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 40158

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 542
                                                )
       Plaintiff-Respondent,                    )     Filed: June 19, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
LUCERO LEAL MITCHELL,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Lucero Leal Mitchell was convicted of possession of methamphetamine, Idaho Code
§ 37-2732(c)(1). The district court imposed a unified seven-year sentence with a four-year
determinate term, to be served concurrently with a sentence in a separate case, and retained
jurisdiction. The court ultimately relinquished jurisdiction and ordered execution of Mitchell’s
sentence. Mitchell filed an Idaho Criminal Rule 35 motion, which the district court denied.
Mitchell appeals from the denial of her Rule 35 motion.
       A Rule 35 motion is a request for leniency which is addressed to the sound discretion of
the sentencing court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006); State v.
Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35 motion,


                                               1
the defendant must show that the sentence is excessive in light of new or additional information
subsequently provided to the district court in support of the motion. State v. Huffman, 144 Idaho
201, 159 P.3d 838 (2007). Our focus on review is upon the nature of the offense and the
character of the offender. State v. Reinke, 103 Idaho 771, 772, 653 P.2d 1183, 1184 (Ct. App.
1982). Where a sentence is not illegal, the appellant must show that it is unreasonably harsh in
light of the primary objective of protecting society and the related goals of deterrence,
rehabilitation and retribution. State v. Broadhead, 120 Idaho 141, 145, 814 P.2d 401, 405
(1991), overruled on other grounds by State v. Brown, 121 Idaho 385, 825 P.2d 482 (1992);
State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
       Having reviewed the record, including any new information submitted with Mitchell’s
Rule 35 motion, we find no abuse of discretion in the district court’s denial of the motion.
Accordingly, the district court’s order denying Mitchell’s I.C.R. 35 motion is affirmed.




                                                2